Dissenting Opinion by
Judge Menoer :
I respectfully dissent.
As I read this record, the autopsy report, and the referee’s findings of fact, I can only conclude that the claimant met his death after drinking himself into a stupor and then indulging in an overdose of depres*157sant drugs. His condition was such that the referee found that “taking into consideration the decedent’s blood alcohol level of .322 or higher, and impairment of his intellectual reasoning, sensory perception and motor coordination he would not have been able to form a conscious, deliberate, intellectually reasoned intent to commit suicide....”
I do not believe that an acutely intoxicated or self-drugged person can be considered to be “actually engaged” in the furtherance of the business or affairs of his employer. Therefore, I do not believe that this claimant’s death arose in the course of his employment within the meaning of Section 301(c) (1) of The Pennsylvania Workmen’s Compensation Act, Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §411(1). Further, the claimant’s death here was simply not related to his employment and benefits should be denied.